IN THE SUPREME COURT, STATE OF WYOMING

                                        2014 WY 147

                                                            OCTOBER TERM, A.D. 2014

                                                                  November 18, 2014

COURTNEY C. BOUTELLE,

Appellant
(Plaintiff),

v.                                                   S-14-0060

CLINTON T. BOUTELLE,

Appellee
(Defendant).

                      Appeal from the District Court of Park County
                        The Honorable Steven R. Cranfill, Judge

Representing Appellant:
      Larry B. Jones and Colin M. Simpson of Simpson, Kepler & Edwards, LLC, The
      Cody, Wyoming division of Burg Simpson Eldredge Hersh and Jardine, P.C.,
      Cody, WY. Argument by Mr. Jones.

Representing Appellee:
      Curtis B. Buchhammer of Buchhammer & Kehl, P.C., Cheyenne, WY.

Before BURKE, C.J., and HILL, KITE, DAVIS, and FOX, JJ.



NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
HILL, Justice.

[¶1] Courtney Boutelle (Sister) filed a negligence action against her brother Clinton
Boutelle (Brother) in the Fifth Judicial District Court, Park County, Wyoming, for
injuries sustained in a single-vehicle accident that occurred in Montana. Applying
Wyoming’s borrowing statute, the district court found that Sister’s action was barred by
Montana’s three-year statute of limitations and granted Brother’s motion for summary
judgment. We affirm.

                                          ISSUES

[¶2]   Sister states the issues on appeal as follows:

              I.      In applying Wyoming’s “Borrowing Statute”, Wyo.
              Stat. Ann. § 1-3-117 (LexisNexis 2013) and holding that
              Montana’s three-year statute of limitations for personal
              injuries applied in this instance, the lower court failed to
              correctly apply the relevant Montana case law and statutory
              provisions.

              II.    This Court should adopt an interest analysis in
              determining “where the cause arose,” which analysis would
              result in a determination that it arose in Wyoming and the
              cause of action is timely.

                                          FACTS

[¶3] On February 28, 2009, Sister and Brother were in a single-vehicle accident.
Brother was driving the vehicle and there were three passengers in addition to Sister.
Brother and Sister were both residents of Cody, Wyoming at the time of the accident,
which occurred on I-90 in Sweet Grass County, Montana, as the group of five was
returning from a hockey game in Missoula, Montana.

[¶4] On February 27, 2013, Sister filed a Complaint against Brother in the Fifth
Judicial District Court, Park County, Wyoming. Sister alleged that Brother’s negligent
operation of the vehicle caused the February 28, 2009 accident and that, as a result of
Brother’s negligence, Sister sustained injuries, damages, and losses. With respect to the
claimed negligence, Sister alleged that Brother encountered fog on the highway and hit
the brakes, causing the back end of the vehicle to slide sideways into the median and the
vehicle to roll 1.25 times. More specifically, Sister alleged that Brother’s negligence
included:

              a.     failing to maintain a proper lookout;


                                              1
             b.     failing to maintain control of the vehicle he was
                    driving;
             c.     driving too fast for conditions;
             d.     driving at an excessive speed for the circumstances;
             e.     driving carelessly;
             f.     driving in a manner that was not reasonable under the
                    circumstances;
             g.     violating the traffic laws of the state of Montana.

[¶5] On September 9, 2013, Brother moved for summary judgment, contending that
Sister’s negligence action was barred by the statute of limitations. Specifically, Brother
asserted that because the accident occurred in Montana, Wyoming’s borrowing statute
required application of Montana’s three-year statute of limitations, rather than
Wyoming’s four-year statute, and Sister’s action was therefore barred. On January 15,
2014, the district court issued a decision letter granting Brother’s summary judgment
motion. The court concluded that the damage and all of the elements necessary for
Sister’s cause of action occurred in Montana and therefore the cause of action arose in
Montana and Montana’s statute of limitations applied. On February 6, 2014, the court
issued its Order Granting Defendant’s Motion for Summary Judgment, and on February
11, 2014, Sister filed her Notice of Appeal.

                              STANDARD OF REVIEW

[¶6] We review an order granting summary judgment using the following standard of
review:

             We review a summary judgment in the same light as the
             district court, using the same materials and following the
             same standards. [Snyder v. Lovercheck, 992 P.2d 1079, 1083
             (Wyo. 1999) ]; 40 North Corp. v. Morrell, 964 P.2d 423, 426
             (Wyo. 1998). We examine the record from the vantage point
             most favorable to the party opposing the motion, and we give
             that party the benefit of all favorable inferences that may
             fairly be drawn from the record. Id. A material fact is one
             which, if proved, would have the effect of establishing or
             refuting an essential element of the cause of action or defense
             asserted by the parties. Id. If the moving party presents
             supporting summary judgment materials demonstrating no
             genuine issue of material fact exists, the burden is shifted to
             the non-moving party to present appropriate supporting
             materials posing a genuine issue of a material fact for trial.
             Roberts v. Klinkosh, 986 P.2d 153, 155 (Wyo. 1999); Downen
             v. Sinclair Oil Corp., 887 P.2d 515, 519 (Wyo. 1994). We


                                             2
              review a grant of summary judgment deciding a question of
              law de novo and afford no deference to the district court’s
              ruling. Roberts v. Klinkosh, 986 P.2d at 156; Blagrove v. JB
              Mechanical, Inc., 934 P.2d 1273, 1275 (Wyo. 1997).

Inman v. Boykin, 2014 WY 94, ¶ 20, 330 P.3d 275, 281 (Wyo. 2014) (quoting Moats v.
Prof’l Assistance, LLC, 2014 WY 6, ¶ 17, 319 P.3d 892, 896 (Wyo. 2014)).

[¶7] “Whether an action is barred by the statute of limitations is a question of law that
this Court reviews de novo.” Inman, ¶ 21, 330 P.3d at 281 (citing Hoke v. Motel 6
Jackson, 2006 WY 38, ¶ 6, 131 P.3d 369, 373 (Wyo. 2006)).

                                       DISCUSSION

[¶8] Wyoming has a four-year statute of limitations for personal injury actions. Wyo.
Stat. Ann. § 1-3-105(a)(iv)(C) (LexisNexis 2013). Montana has a three-year statute of
limitations for personal injury actions. Mont. Code Ann. § 27-2-204 (2014). The
question presented by this appeal is whether Wyoming’s borrowing statute makes
Montana’s shorter statute of limitations applicable to Sister’s action, or whether
Wyoming’s longer statute of limitations applies. We conclude that the district court
correctly ruled that pursuant to Wyoming’s borrowing statute, Montana’s three-year
statute of limitations was the applicable statute.

[¶9] Wyoming’s borrowing statute provides that “[i]f by the laws of the state or
country where the cause of action arose the action is barred, it is also barred in this state.”
Wyo. Stat. Ann. § 1-3-117 (LexisNexis 2013). The borrowing statute was a legislative
effort to eliminate the confusion created by choice of law determinations that depended
on whether a limitation period was classified as substantive or procedural:
                     At common law, the limitation period of the forum
              jurisdiction, the lex fori, generally controlled the time within
              which causes of action had to be pursued, regardless of the
              fact that the cause itself in all its elements may have accrued
              outside the forum jurisdiction. Only when the limitation of
              action statute of the foreign jurisdiction in which the cause
              arose could be deemed substantive law rather than procedural
              would the foreign statute be applied by the forum court.
              Parish v. B. F. Goodrich Co., 1975, 395 Mich. 271, 235
N.W.2d 570; Ehrenzweig, Conflict of Laws § 161 (1962);
              Vernon, Statutes of Limitation in the Conflict of Laws;
              Borrowing Statutes, 32 Rocky Mtn.L.Rev. 287 (1960). In
              order to avoid the confusion and problems associated with
              attempting to determine when a foreign limitation of action



                                               3
              statute was substantive or procedural, a majority of states,
              including Wyoming, enacted what are referred to as
              “borrowing” statutes. Section 1-3-117, W.S.1977, which we
              find to be controlling in this regard, is simple and clear:
                    “If by the laws of the state or country where the cause of
                    action arose the action is barred, it is also barred in this
                    state.”

Duke v. Housen, 589 P.2d 334, 341-42 (Wyo. 1979) (footnote omitted).

[¶10] The “bottom line purpose” of Wyoming’s borrowing statute is to bar a suit “if the
right to sue had already expired in another jurisdiction where the crucial combination of
circumstances giving the right to sue had taken place, the existence of which affords a
party a right to judicial interference in his behalf.” Duke, 589 P.2d at 342-43 (citing
Cope v. Anderson, 331 U.S. 461, 67 S. Ct. 1340, 1343, 91 L. Ed. 1602 (1947)). We have
explained:

                     The limitation of action statute of the foreign
              jurisdiction in which the cause in question arose is applied by
              the forum court irregardless (sic) of whether or not the
              foreign limitation could be characterized as substantive or
              procedural. Thus, in almost all instances, if a plaintiff’s cause
              of action is time-barred in the jurisdiction in which the cause
              of action arose, it would be barred by the passage of time in
              the forum court as well. Such a rule not only clears up any
              substantive procedural conflict problem, but eliminates as
              well the possibility of the plaintiff shopping for a favorable
              forum in which to revive a dead claim.

Duke, 589 P.2d at 344.

[¶11] The district court concluded that because the vehicle accident and Sister’s injuries
occurred in Montana, her cause of action arose in Montana. The court thus ruled that, in
accordance with Wyoming’s borrowing statute, Montana’s three-year statute of
limitations applied and barred Sister’s cause of action. Sister does not dispute that if
Montana’s three-year statute of limitations applies, then her action was not timely filed.
Sister instead contends that Montana’s three-year statute of limitations should not apply,
offering two arguments to support her position. First, Sister contends that when a
Wyoming court applies Montana’s statute of limitations, it must also apply Montana’s
choice of law statutes, and those choice of law statutes in turn dictate that it is
Wyoming’s statute of limitations, not Montana’s, that must be applied. Alternatively,
Sister urges this Court to revise its test for determining where a cause of action arises for
purposes of the borrowing statute, and based on that revised analysis, hold that Sister’s


                                               4
cause of action arose in Wyoming, making the borrowing statute and Montana’s three-
year statute of limitations inapplicable. We will address each of these arguments in turn.

A.    Application of Montana’s Choice of Law Statutes

[¶12] Wyoming’s borrowing statute operates by “fixing the statute of limitations of this
state to be the same as that of the jurisdiction in which the cause of action arose.” Duke,
589 P.2d at 342; see also BHP Petroleum (Americas), Inc. v. Texaco Exploration and
Prod., Inc., 1 P.3d 1253, 1256 (Wyo. 2000) (under Wyoming’s borrowing statute,
resolution of statute of limitations question controlled by determination of where cause of
action arose). In determining where the cause of action arose, we look to the substantive
law where the wrong occurred:

             It is thoroughly established as a general rule that the lex loci
             delicti, or the law of the place where the tort or wrong has
             been committed, is the law that governs and is to be applied
             with respect to the substantive phases of torts or the actions
             therefor, and determines the question of whether or not an act
             or omission gives rise to a right of action or civil liability for
             tort.

Jack v. Enterprise Rent-A-Car Co. of Los Angeles, 899 P.2d 891, 894 (Wyo. 1995)
(quoting Ball v. Ball, 269 P.2d 302, 304 (Wyo. 1954)); see also Duke, 589 P.2d at 342;
Tolman v. Stryker Corp., 926 F. Supp. 2d 1255, 1258 (D. Wyo. 2013).

[¶13] Because the vehicle accident occurred in Montana, we look to Montana law to
determine when and where the cause of action arose. Under Montana law, “a cause of
action grounded in negligence accrues when the negligent act or omission occurs.”
Bekkedahl v. McKittrick, 2002 MT 250, ¶ 20, 58 P.3d 175, 179 (Mont. 2002). Here, the
alleged negligent act was Brother’s operation of the vehicle resulting in the accident, all
of which occurred in Montana. Thus, the cause of action arose in Montana. See also
Beedie v. Shelley, 610 P.2d 713, 716 (Mont. 1980) (holding that statute of limitations for
negligence cause of action began running on date of vehicle accident).

[¶14] Sister acknowledges for purposes of her first argument that under Montana law the
cause of action did indeed arise in Montana. Sister contends, however, that this does not
resolve the matter because a further step must be taken when a foreign jurisdiction’s
statute of limitations is applied under Wyoming’s borrowing statute. Sister argues that
when a Wyoming court applies a foreign jurisdiction’s statute of limitations pursuant to
Wyoming’s borrowing statute, that Wyoming court must also consider and apply the
foreign jurisdiction’s applicable choice of law statutes or case law. Sister asserts that
when that step is taken and Montana’s choice of law statutes are consulted, the result is a
referral under Montana law back to Wyoming’s statute of limitations. Specifically, Sister


                                             5
argues that under these circumstances, where two Wyoming residents are involved in a
vehicle accident in Montana and an action is thereafter filed in Wyoming, Montana’s
applicable choice of law statutes direct that Wyoming’s statute of limitations be applied.

[¶15] It is true that when a foreign jurisdiction’s statute of limitations is applied pursuant
to Wyoming’s borrowing statute, that statute must be applied with its surrounding
framework of statutes and case law:

                   But when such [limitational] statute is so borrowed, it is
                   not wrenched bodily out of its own setting, but taken
                   along with it are the court decisions of its own state
                   which interpret and apply it, and the companion statutes
                   which limit and restrict its operation. This we think is
                   the general law. (Bracketed material added, footnote
                   omitted.)

              Thus, in applying a “borrowed” statute, we must consider not
              only the borrowed limitation of action statute itself, but also
              any applicable tolling or other statutes as well as pertinent
              court cases. In effect, plaintiff’s cause must be viewed as if
              filed in the state where under the laws of that state a cause of
              action accrued.

Duke, 589 P.2d at 345 (quoting Devine v. Rook, 314 S.W.2d 932, 935 (Mo. App. 1958))
(footnote omitted).

[¶16] We do not agree, however, that this reference to the statute of limitations and its
surrounding framework requires that we apply the foreign jurisdiction’s choice of law
statutes or case law. Instead, we will adhere to the majority rule, which is captured as
follows:

                     The general view is that where a question comes
              before a court which, according to the law of the forum as to
              conflict of laws, is to be determined by the law of another
              jurisdiction, the question is determined by the law of such
              other jurisdiction applicable to the precise question; the law
              of such other jurisdiction as to conflict of laws is not taken
              into consideration.

                     The “renvoi doctrine” provides that when the forum
              court’s choice-of-law-rules would apply the substantive law
              of a foreign jurisdiction to the case before the forum court,
              the forum court may apply the whole body of the foreign


                                               6
              jurisdiction’s substantive law including the foreign
              jurisdiction’s choice-of-law rules. The doctrine of renvoi has
              been repudiated by many American authorities on the basis
              that it is likely to result in the court’s pursuing a course
              equivalent to a never-ending circle. Additionally, it has even
              been referred to as “the dreaded renvoi doctrine.” It has been
              claimed, however, that the precise limits of the applicability
              of the renvoi principle are as yet undefined and that, at least
              under some circumstances, the courts of the forum in
              referring to the law of another state or country should look at
              the “whole law” of such other state or country, including its
              conflict of laws rules.

16 Am. Jur. 2d Conflict of Laws § 6 (2014) (emphasis added and footnotes omitted); see
also James P. George, Stephanie K. Marshall, Lisa A. Goodman, Conflict of Laws, 65
SMU L. Rev. 391, 422, n.106 (2012) (“Although commentators defend the limited use of
renvoi, they acknowledge its general lack of acceptance in the United States except in
limited circumstances, usually found in statutes directing the use of renvoi.”); Hobbs v.
Firestone Tire & Rubber Co., 195 F. Supp. 56, 63 (N.D. Ind. 1961) (Kentucky auto
accident case in which court rejected renvoi doctrine when applying Indiana’s borrowing
statute and observed that renvoi “is not a part of the law of the United States”).

[¶17] Wyoming’s borrowing statute is itself a choice of law statute. As this Court
explained in Duke in rejecting application of a conflicts analysis to the statute of
limitations question in that case, “Any conflict has been erased by the legislature by
enactment of the ‘borrowing’ statute fixing the statute of limitations of this state to be the
same as that of the jurisdiction in which the cause of action arose.” Duke, 589 P.2d at
342. Were we to apply not only Montana’s statute of limitations but also its choice of
law principles, we would undermine the very choice of law made by Wyoming’s
legislature. Moreover, application of Montana’s choice of law statutes would result in
precisely the type of circular reasoning that has led to a majority rejection of the renvoi
doctrine. If we were to apply Montana’s choice of law statutes, those statutes would refer
us back to Wyoming’s law governing the statute of limitations, which presumably would
include Wyoming’s borrowing statute, which would refer us again to Montana law, and
so on in a continuous looping fashion. For these reasons, we hold that when applying a
foreign jurisdiction’s statute of limitations pursuant to Wyoming’s borrowing statute, a
Wyoming court should not also consider or apply that foreign jurisdiction’s choice of law
statutes or case law.

B.     Application of Interest Analysis to Determine Where Action Arose

[¶18] Sister has made two arguments on appeal. In Sister’s first argument, which we
addressed above, Sister accepted the premise that her cause of action arose in Montana


                                               7
and that Wyoming’s borrowing statute required application of Montana’s statute of
limitations. In other words, Sister worked from the premise that Montana’s statute of
limitations applies, but in applying the Montana limitations statute, she contended that
Montana’s choice of law statutes were also implicated and mandated a loop back to make
the Wyoming statute of limitations controlling. Perhaps anticipating this Court’s
rejection of that argument, as we did above, Sister offers a second argument, which she
presents in the alternative.

[¶19] In Sister’s second argument, Sister changes course and contends that Wyoming’s
borrowing statute should not apply at all because her cause of action arose in Wyoming,
not in Montana. To reach this end, Sister asks this Court to abandon its established test
for determining where a cause of action arose and instead adopt an interest analysis to
make that determination. Specifically, Sister invites this Court to adopt the interest
analysis defined by the Restatement (Second) of Conflicts of Laws, which Sister argues
would require that the determination of where a cause of action arose be based on which
state has the more significant interest in applying its statute of limitations. We conclude
that Sister’s proffered interest analysis is essentially a misplaced conflict of laws analysis,
and we therefore decline her invitation.

[¶20] This Court has described the Second Restatement approach to a conflicts question
as follows:

                      The Second Restatement method is constructed around
              the principle that the state with the most significant contacts
              to an issue provides the law governing that issue. See
              [Ingersoll v. Klein,] 46 Ill. 2d 42, 262 N.E.2d [593] at 594-95
              [Ill.1970]. A court therefore conducts a separate choice-of-
              law analysis for each issue in a case, attempting to determine
              which state has the most significant contacts with that issue.
              International Adm’rs, Inc. v. Life Ins. Co. of North America,
              753 F.2d 1373, 1376 n. 4 (7th Cir.1985). The Second
              Restatement enumerates specific factors that identify the state
              with the most significant contacts to an issue, and the relevant
              factors differ according to the area of substantive law
              governing the issue and according to the nature of the issue
              itself. See, e.g., Restatement (Second) at §§ 6, 145, 188. To
              properly apply the Second Restatement method, a court must
              begin its choice-of-law analysis with a characterization of the
              issue at hand in terms of substantive law. Id. at § 7. By
              prescribing this analytical approach, the Second Restatement
              follows the principle of depecage, which has been long
              applied in connection with various methods for choice of law.



                                               8
              See Willis L.M. Reese, Depecage: A Common Phenomenon
              in Choice of Law, 73 Colum. L.Rev. 58 (1973).

Act I, LLC v. Davis, 2002 WY 183, ¶ 10, 60 P.3d 145, 149 (Wyo. 2002) (quoting Ruiz v.
Blentech Corporation, 89 F.3d 320, 323-24 (7th Cir. 1996)).

[¶21] We also observed in that same case, however, that before this Court or any court
may engage in a conflict of laws analysis of an issue, there must first be a conflict to
address.

              When parties dispute the applicable law, there must be an
              actual conflict between the laws or interests of Wyoming and
              the laws or interests of another state. In the absence of a
              conflict, there is no need for the court to engage in a conflict
              of laws analysis.

Act I, ¶ 10, 60 P.3d at 149.

[¶22] Certainly there is a conflict between Wyoming’s four-year statute of limitations
and Montana’s three-year statute of limitations. Sister’s argument in favor of adopting
the Second Restatement analysis is not, however, directed at that conflict, because, of
course, Wyoming’s borrowing statute has resolved the conflict by choosing the statute of
limitations of the state where the cause of action arose. Sister’s argument instead
proposes using a Second Restatement interest analysis to address the discrete issue of
where the cause of action arose. In so advocating, Sister is doing precisely what this
Court cautioned against in Act I—arguing for a conflicts analysis where no conflict
exists.

[¶23] In asking this Court to engage in a Second Restatement analysis of Wyoming’s
and Montana’s competing interests in determining where the cause of action arose for
purposes of applying Wyoming’s borrowing statute, Sister presumes that a conflict exists
between the laws of Wyoming and Montana on this question. In fact, no such conflict
exists. As discussed above, under Montana law, a cause of action for negligence arises
when and where that negligence takes place. The law is virtually the same in Wyoming.
Under Wyoming law, a “cause of action accrues when the forces wrongfully put in
motion by the defendant produce injury.” Cross v. Berg Lumber Co., 7 P.3d 922, 930
(Wyo. 2000) (citing Duke, 589 P.2d at 343)).

[¶24] The negligent operation of the vehicle alleged by Sister occurred in its entirety in
Montana; the accident occurred in Montana; and Sister’s injuries occurred in Montana.
Under either Wyoming or Montana law, Sister’s cause of action arose in Montana. We
thus have no conflict of laws on the question of where Sister’s cause of action arose and
no need to resort to the Second Restatement interest analysis to resolve a conflict on that


                                              9
issue. Because the cause of action arose in Montana, Wyoming’s borrowing statute made
Montana’s three-year statute of limitation the governing statute, and the district court
correctly applied that limitations period in barring Sister's action.

                                   CONCLUSION

[¶25] The district court correctly rejected application of Montana’s choice-of-law
statutes in applying Wyoming’s borrowing statute, correctly determined that Sister’s
cause of action arose in Montana, and correctly applied Montana’s three-year statute of
limitations to bar Sister’s cause of action. Affirmed.




                                            10